18-14010-jlg      Doc 233       Filed 01/16/19      Entered 01/16/19 12:34:05 Main Document
                                                  Pg 1 of 13
                                              January 17, 2019 at 11:00 a.m. (Prevailing Eastern Time)

SKADDEN, ARPS, SLATE, MEAGHER &                          TOGUT, SEGAL & SEGAL LLP
FLOM LLP                                                 Albert Togut
Lisa Laukitis                                            Neil M. Berger
Christine A. Okike                                       Kyle J. Ortiz
Four Times Square                                        One Penn Plaza
New York, New York 10036-6522                            Suite 3335
Telephone: (212) 735-3000                                New York, NY 10119
Fax: (212) 735-2000                                      Telephone: (212) 594-5000
                                                         Fax: (212) 967-4258
– and –

Ron E. Meisler (admitted pro hac vice)
Christopher M. Dressel (admitted pro hac vice)
Jennifer Madden (admitted pro hac vice)
155 North Wacker Drive
Chicago, Illinois 60606-1720
Telephone: (312) 407-0700
Fax: (312) 407-0411

Proposed Counsel to Debtors
and Debtors-in-Possession


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re                                                              Chapter 11

SYNERGY PHARMACEUTICALS INC., et al.,                              Case No. 18-14010 (JLG)

                 Debtors.1                                         (Jointly Administered)


                  NOTICE OF SECOND AMENDED2AGENDA OF MATTERS
                            SCHEDULED FOR HEARING ON
                            JANUARY 17, 2019 AT 11:00 A.M.

Time and Date of Hearing:          January 17, 2019 at 11:00 a.m. (Prevailing Eastern Time)




1
    The Debtors in these chapter 11 cases, along with the last four digits of their respective tax identification
    numbers, are as follows: Synergy Pharmaceuticals Inc. (5269); Synergy Advanced Pharmaceuticals, Inc. (4596).
    The address of the Debtors’ corporate headquarters is 420 Lexington Avenue, Suite 2012, New York, New
    York 10170.
2
    For ease of reference, amended items appear in bold font.
18-14010-jlg    Doc 233     Filed 01/16/19       Entered 01/16/19 12:34:05        Main Document
                                               Pg 2 of 13


Location of Hearing:              Honorable James L. Garrity Jr., Courtroom 601, United States
                                  Bankruptcy Court, Southern District of New York, One
                                  Bowling Green, New York, NY 10004

Copies of Motions and             Copies of each pleading identified below can be viewed and/or
Applications                      obtained by: (i) accessing the Court’s website at
                                  www.nysb.uscourts.gov, (ii) contacting the Office of the Clerk
                                  of the Court at United States Bankruptcy Court, Southern
                                  District of New York, One Bowling Green, New York, NY
                                  10004, or (iii) from the Debtors’ notice and claims agent, Prime
                                  Clerk, LLC, at https://cases.primeclerk.com/Synergy or by
                                  calling 1-855-388-4579 (toll free from the U.S. and Canada); or
                                  1-646-795-6978 (international) or by e-mail at
                                  synergyinfo@primeclerk.com. Note that a PACER password is
                                  needed to access documents on the Court’s website.

I.     ADJOURNED MATTER

       1.      Debtors’ Motion for Entry of an Order Approving the Implementation of the
               Debtors' Key Employee Incentive Plan [Docket No. 144]

               Objection Deadline:             January 10, 2019 at 4:00 p.m. (Prevailing Eastern
                                               Time). The Unsecured Creditors’ Committee and
                                               Ad Hoc Committee of Equity Holders’ objection
                                               deadline was extended, with consent of the Court, to
                                               January 14, 2019 at 2:00 p.m. (Prevailing Eastern
                                               Time).

               Responses Filed:                Objection of the United States Trustee to Debtors’
                                               Motion for Entry of an Order Approving the
                                               Implementation of the Debtors’ Key Employee
                                               Incentive Plan [Docket No. 195]

                                               Objection of the Ad Hoc Committee of Equity
                                               Holders to Debtors’ Motion for Approval of a Key
                                               Employee Incentive Plan [Docket No. 207]

               Related Documents:              None

               Status:                         This matter has been adjourned to January 30,
                                               2019 at 11:00 a.m. (Prevailing Eastern Time).




                                                   2
18-14010-jlg    Doc 233     Filed 01/16/19     Entered 01/16/19 12:34:05       Main Document
                                             Pg 3 of 13


II.   UNCONTESTED MATTERS

      1.       Debtors’ Motion for Entry of Interim and Final Orders Authorizing Debtors to
               Pay Prepetition Wages, Compensation, and Employee Benefits [Docket No. 7]

               Objection Deadline:           January 10, 2019 at 4:00 p.m. (Prevailing Eastern
                                             Time).

               Responses Filed:              None

               Related Documents:            Interim Order Authorizing Debtors to Pay
                                             Prepetition Wages, Compensation, and Employee
                                             Benefits [Docket No. 61]

                                             Notice of Adjournment of Hearing on Certain First
                                             Day Motions [Docket No. 119]

                                             Certificate of No Objection With Respect to Final
                                             Order Authorizing Debtors’ to Pay Prepetition
                                             Wages, Compensation, and Employee Benefits
                                             [Docket No. 221]

               Status:                       This matter is going forward.

      2.       Debtors’ Motion for Entry of Interim and Final Orders Authorizing Debtors to
               (I) Maintain Existing Insurance Policies and Pay all Insurance Obligations
               Arising Thereunder and (II) Renew, Revise, Extend, Supplement, Change, or
               Enter Into New Insurance Policies [Docket No. 8]

               Objection Deadline:           January 10, 2019 at 4:00 p.m. (Prevailing Eastern
                                             Time).

               Responses Filed:              None

               Related Documents:            Notice of Hearing of Debtors’ Motion for Entry of
                                             Interim and Final Orders Authorizing Debtors to (I)
                                             Maintain Existing Insurance Policies and Pay all
                                             Insurance Obligations Arising Thereunder and (II)
                                             Renew, Revise, Extend, Supplement, Change, or
                                             Enter Into New Insurance Policies [Docket No. 118]

                                             Certificate of No Objection to Debtors’ Motion for
                                             Entry of Interim and Final Orders Authorizing
                                             Debtors to (I) Maintain Existing Insurance Policies
                                             and Pay All Insurance Obligations Arising
                                             Thereunder and (II) Renew, Revise, Extend,
                                             Supplement, Change, or Enter Into New Insurance
                                             Policies [Docket No. 209]

                                                3
18-14010-jlg    Doc 233     Filed 01/16/19     Entered 01/16/19 12:34:05       Main Document
                                             Pg 4 of 13


               Status:                       This matter is going forward.

      3.       Debtors’ Motion for Entry of Interim and Final Orders Authorizing Debtors to
               Pay Certain Prepetition Taxes, and Related Obligations [Docket No. 9]

               Objection Deadline:           January 10, 2019 at 4:00 p.m. (Prevailing Eastern
                                             Time).

               Responses Filed:              None

               Related Documents:            Interim Order Authorizing Debtors to Pay Certain
                                             Prepetition Taxes, and Related Obligations [Docket
                                             No. 124]

                                             Notice of Hearing on Final Order on Debtors’
                                             Motion for Entry of Interim and Final Orders
                                             Authorizing Debtors to Pay Certain Prepetition
                                             Taxes and Related Obligations [Docket No. 171]

                                             Certificate of No Objection to Debtors’ Motion for
                                             Entry of Interim and Final Orders Authorizing
                                             Debtors to Pay Certain Prepetition Taxes and
                                             Related Obligations [Docket No. 210]
               Status:                       This matter is going forward.

      4.       Debtors’ Motion for Entry of Interim and Final Orders (I) Approving Debtors
               Proposed Form of Adequate Assurance of Payment; (II) Establishing
               Procedures for Resolving Objections by Utility Companies; and (III)
               Prohibiting Utility Companies From Altering, Refusing, or Discontinuing
               Service [Docket No. 10]

               Objection Deadline:           January 10, 2019 at 4:00 p.m. (Prevailing Eastern
                                             Time).

               Responses Filed:              None

               Related Documents:            Interim Order (I) Approving Debtors’ Proposed
                                             Form of Adequate Assurance of Payment; (II)
                                             Establishing Procedures for Resolving Objections
                                             by Utility Companies; and (III) Prohibiting Utility
                                             Companies From Altering, Refusing, or
                                             Discontinuing Service [Docket No. 123]

                                             Notice of Hearing on Final Order on Debtors’
                                             Motion for Entry of Interim and Final Orders (I)
                                             Approving Debtors Proposed Form of Adequate
                                             Assurance of Payment; (II) Establishing Procedures
                                             for Resolving Objections by Utility Companies; and

                                                4
18-14010-jlg    Doc 233     Filed 01/16/19     Entered 01/16/19 12:34:05      Main Document
                                             Pg 5 of 13


                                             (III) Prohibiting Utility Companies From Altering,
                                             Refusing, or Discontinuing Service [Docket No.
                                             173]

                                             Certificate of No Objection to Debtors’ Motion for
                                             Entry of Interim and Final Orders (I) Approving
                                             Debtors' Proposed Form of Adequate Assurance of
                                             Payment; (II) Establishing Procedures for Resolving
                                             Objections by Utility Companies; and (III)
                                             Prohibiting Utility Companies from Altering,
                                             Refusing, or Discontinuing Service [Docket No.
                                             211]
               Status:                       This matter is going forward.

      5.       Debtors’ Motion for Entry of Interim and Final Orders Authorizing Debtors to
               Honor Certain Prepetition Obligations to Customers and to Continue
               Customer Programs [Docket No. 12]

               Objection Deadline:           January 10, 2019 at 4:00 p.m. (Prevailing Eastern
                                             Time).

               Responses Filed:              None

               Related Documents:            Interim Order Authorizing Debtors to Honor
                                             Certain Prepetition Obligations to Customers and to
                                             Continue Customer Programs [Docket No. 64]

                                             Notice of Adjournment of Hearing on Certain First
                                             Day Motions [Docket No. 119]

                                             Certificate of No Objection to Debtors’ Motion for
                                             Entry of Interim and Final Orders Authorizing
                                             Debtors to Honor Certain Prepetition Obligations to
                                             Customers and to Continue Customer Programs
                                             [Docket No. 212]

                                             Notice of Filing of Revised Proposed Final Order
                                             Authorizing Debtors to Honor Certain
                                             Prepetition Obligations to Customers and to
                                             Continue Customer Programs [Docket No. 225]

               Status:                       This matter is going forward.

      6.       Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing
               Continued Use of Existing Cash-Management System, Bank Accounts, and
               Business Forms, and Payment of Related Prepetition Obligations, (II)
               Modifying Certain Deposit Requirements, and (III) Authorizing Continuance


                                                5
18-14010-jlg    Doc 233     Filed 01/16/19     Entered 01/16/19 12:34:05      Main Document
                                             Pg 6 of 13


               of Intercompany Transactions and Honoring Certain Related Prepetition
               Obligations [Docket No. 13]

               Objection Deadline:           January 10, 2019 at 4:00 p.m. (Prevailing Eastern
                                             Time).

               Responses Filed:              None

               Related Documents:            Interim Order (I) Authorizing Continued Use of
                                             Existing Cash-Management System, Bank Accounts,
                                             and Business Forms, and Payment of Related
                                             Prepetition Obligations, (II) Modifying Certain
                                             Deposit Requirements, and (III) Authorizing
                                             Continuance of Intercompany Transactions and
                                             Honoring Certain Related Prepetition Obligations
                                             [Docket No. 65]

                                             Notice of Adjournment of Hearing on Certain First
                                             Day Motions [Docket No. 119]

                                             Certificate of No Objection to Debtors’ Motion for
                                             Entry of Interim and Final Orders (I) Authorizing
                                             Continued Use of Existing Cash-Management
                                             System, Bank Accounts, and Business Forms and
                                             Payment of Related Prepetition Obligations; (II)
                                             Modifying Certain Deposit Requirements; and (III)
                                             Authorizing Continuance of Intercompany
                                             Transactions and Honoring Certain Prepetition
                                             Obligations [Docket No. 213]

               Status:                       This matter is going forward.


      7.       Debtors’ Motion for Entry of Interim and Final Orders Establishing Notice
               and Hearing Procedures for Trading in, or Claims of Worthlessness With
               Respect to, Equity Securities in the Debtors [Docket No. 14]

               Objection Deadline:           January 10, 2019 at 4:00 p.m. (Prevailing Eastern
                                             Time).

               Responses Filed:              None

               Related Documents:            Interim Order Establishing Notice and Hearing
                                             Procedures for Trading in, or Claims of
                                             Worthlessness With Respect to, Equity Securities in
                                             the Debtors [Docket No. 66]



                                                6
18-14010-jlg    Doc 233     Filed 01/16/19     Entered 01/16/19 12:34:05      Main Document
                                             Pg 7 of 13


                                             Notice of Adjournment of Hearing on Certain First
                                             Day Motions [Docket No. 119]

                                             Certificate of No Objection With Respect to
                                             Debtors’ Motion for Entry of Interim and Final
                                             Orders Establishing Notice and Hearing Procedures
                                             for Trading In, or Claims of Worthlessness With
                                             Respect to, Equity Securities in the Debtors [Docket
                                             No. 208]
               Status:                       This matter is going forward.

      8.       Motion of the Official Committee of Unsecured Creditors of Synergy
               Pharmaceuticals Inc. to Define Scope of, and Procedures for, Disclosure of
               Information to Unsecured Creditors [Docket No. 156]

               Objection Deadline:           January 14, 2019 at 11:00 a.m. (Prevailing Eastern
                                             Time).

               Responses Filed:              None.

               Related Documents:            Motion to Shorten Notice on Motion of the Official
                                             Committee of Unsecured Creditors of Synergy
                                             Pharmaceuticals Inc., to Define Scope of, and
                                             Procedures for, Disclosure of Information to
                                             Unsecured Creditors [Docket No. 157]

                                             Order Shortening Notice on Motion of the Official
                                             Committee of Unsecured Creditors of Synergy
                                             Pharmaceuticals Inc. to Define Scope of, and
                                             Procedures for, Disclosure of Information to
                                             Unsecured Creditors [Docket No. 162]

                                             Certificate of No Objection with Respect to
                                             Motion of the Official Committee of Unsecured
                                             Creditors of Synergy Pharmaceuticals Inc. to
                                             Define Scope of, and Procedures for, Disclosure
                                             of Information to Unsecured Creditors [Docket
                                             No. 230]

               Status:                       This matter is going forward.




                                                7
18-14010-jlg    Doc 233     Filed 01/16/19     Entered 01/16/19 12:34:05      Main Document
                                             Pg 8 of 13


      9.       Debtors’ Application for Order Authorizing Employment and Retention of
               Skadden, Arps, Slate, Meagher & Flom LLP as Counsel to the Debtors Nunc
               Pro Tunc to the Petition Date [Docket No. 122]

               Objection Deadline:           January 10, 2019 at 4:00 p.m. (Prevailing Eastern
                                             Time).

               Responses Filed:              None

               Related Documents:            Certificate of No Objection With Respect to
                                             Debtors’ Application for Order Authorizing
                                             Employment and Retention of Skadden, Arps, Slate,
                                             Meagher & Flom LLP as Counsel to the Debtors
                                             Nunc Pro Tunc to the Petition Date [Docket No.
                                             218]

               Status:                       This matter is going forward.


      10.      Debtors’ Application for an Order Authorizing Employment and Retention of
               Prime Clerk LLC as Administrative Advisor to the Debtors Nunc Pro Tunc to
               the Petition Date [Docket No. 131]

               Objection Deadline:           January 10, 2019 at 4:00 p.m. (Prevailing Eastern
                                             Time).

               Responses Filed:              None

               Related Documents:            Certificate of No Objection to Debtors’ Application
                                             for an Order Authorizing Employment and
                                             Retention of Prime Clerk LLC as Administrative
                                             Advisor to the Debtors Nunc Pro Tunc to the
                                             Petition Date [Docket No. 214]

               Status:                       This matter is going forward.


      11.      Debtors’ Application for an Order (I) Authorizing the Employment and
               Retention of FTI Consulting, Inc. as Financial Advisor to the Debtors
               Effective Nunc Pro Tunc to the Petition Date, (II) Approving the Terms of
               FTI’s Employment and Retention, and (III) Granting Related Relief [Docket
               No. 134]

               Objection Deadline:           January 10, 2019 at 4:00 p.m. (Prevailing Eastern
                                             Time).

               Responses Filed:              None

                                                8
18-14010-jlg    Doc 233     Filed 01/16/19     Entered 01/16/19 12:34:05       Main Document
                                             Pg 9 of 13


               Related Documents:            Certificate of No Objection to Debtors’ Application
                                             for an Order (I) Authorizing the Employment and
                                             Retention of FTI Consulting, Inc. as Financial
                                             Advisor to the Debtors Effective Nunc Pro Tunc to
                                             the Petition Date, (II) Approving the Terms of FTI's
                                             Employment and Retention, and (III) Granting
                                             Related Relief [Docket No. 216]

               Status:                       This matter is going forward.


      12.      Debtors’ Motion for Order Pursuant to Bankruptcy Code Sections 105(a) and
               331, Bankruptcy Rule 2016, and Local Bankruptcy Rule 2016-1 Establishing
               Procedures for Interim Compensation and Reimbursement of Expenses of
               Professionals [Docket No. 133]

               Objection Deadline:           January 10, 2019 at 4:00 p.m. (Prevailing Eastern
                                             Time).

               Responses Filed:              None

               Related Documents:            Certificate of No Objection to Debtors’ Motion for
                                             Order Pursuant to Bankruptcy Code Sections 105(a)
                                             and 331, Bankruptcy Rule 2016, and Local
                                             Bankruptcy Rule 2016-1 Establishing Procedures
                                             for Interim Compensation and Reimbursement of
                                             Expenses of Professionals [Docket No. 215]

               Status:                       This matter is going forward.


      13.      Debtors’ Motion for Entry of Order Authorizing Debtors to Employ and Pay
               Professionals Utilized in the Ordinary Course of Business [Docket No. 142]

               Objection Deadline:           January 10, 2019 at 4:00 p.m. (Prevailing Eastern
                                             Time).

               Responses Filed:              None

               Related Documents:            Certificate of No Objection to Debtors’ Motion for
                                             Entry of Order Authorizing Debtors to Employ and
                                             Pay Professionals Utilized in the Ordinary Course
                                             of Business [Docket No. 217]

               Status:                       This matter is going forward.




                                                9
18-14010-jlg    Doc 233     Filed 01/16/19 Entered 01/16/19 12:34:05          Main Document
                                          Pg 10 of 13


      14.      Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the
               Debtors to Obtain Postpetition Financing, (II) Authorizing the Debtors to Use
               Cash Collateral, (III) Granting Liens and Providing Superpriority
               Administrative Expense Status, (IV) Granting Adequate Protection, (V)
               Modifying the Automatic Stay, (VI) Scheduling a Final Hearing, and (VII)
               Granting Related Relief [Docket No. 15]

               Objection Deadline:          January 10, 2019 at 4:00 p.m. (Prevailing Eastern
                                            Time). The Unsecured Creditors’ Committee, Ad
                                            Hoc Committee of Equity Holders and the Stalking-
                                            Horse Bidder’s objection deadline was extended,
                                            with consent of the Court, to January 14, 2019 at
                                            2:00 p.m. (Prevailing Eastern Time).

               Responses Filed:             Objection of the Ad Hoc Committee of Equity
                                            Holders to Debtors’ DIP Financing Motion [Docket
                                            No. 206]

               Related Documents:           Interim Order (I) Authorizing the Debtors to Obtain
                                            Postpetition Financing, (II) Authorizing the Debtors
                                            to Use Cash Collateral, (III) Granting Liens and
                                            Providing Superpriority Administrative Expense
                                            Status, (IV) Granting Adequate Protection, (V)
                                            Modifying the Automatic Stay, (VI) Scheduling a
                                            Final Hearing, and (VII) Granting Related Relief
                                            [Docket No. 50]
                                            Notice of Hearing on Second Interim Order on
                                            Debtors’ Motion for Interim and Final Orders (I)
                                            Authorizing the Debtors to Obtain Postpetition
                                            Financing, (II) Authorizing the Debtors to Use Cash
                                            Collateral, (III) Granting Liens and Providing
                                            Superpriority Administrative Expense Status, (IV)
                                            Granting Adequate Protection, (V) Modifying the
                                            Automatic Stay, (VI) Scheduling a Final Hearing,
                                            and (VII) Granting Related Relief [Docket No. 68]

                                            Notice of Filing of (1) Supplemental Documents in
                                            Support of Debtors Motion for Interim and Final
                                            Orders (I) Authorizing the Debtors to Obtain
                                            Postpetition Financing, (II) Authorizing the Debtors
                                            to Use Cash Collateral, (III) Granting Liens and
                                            Providing Superpriority Administrative Expense
                                            Status, (IV) Granting Adequate Protection, (V)
                                            Modifying the Automatic Stay, (VI) Scheduling a
                                            Final Hearing, and (VII) Granting Related Relief;
                                            and (2) Senior Secured, Priming and Superpriority


                                               10
18-14010-jlg    Doc 233     Filed 01/16/19 Entered 01/16/19 12:34:05          Main Document
                                          Pg 11 of 13


                                            Debtor-in-Possession Credit Agreement [Docket No.
                                            87]

                                            Second Interim Order (I) Authorizing the Debtors to
                                            Obtain Postpetition Financing, (II) Authorizing the
                                            Debtors to Use Cash Collateral, (III) Granting Liens
                                            and Providing Superpriority Administrative
                                            Expense Status, (IV) Granting Adequate Protection,
                                            (V) Modifying the Automatic Stay, (VI) Scheduling
                                            a Final Hearing, and (VII) Granting Related Relief
                                            [Docket No. 113]

                                            Notice of Hearing on Final Order on Debtors’
                                            Motion for Interim and Final Orders (I) Authorizing
                                            the Debtors to Obtain Postpetition Financing, (II)
                                            Authorizing the Debtors to Use Cash Collateral, (III)
                                            Granting Liens and Providing Superpriority
                                            Administrative Expense Status, (IV) Granting
                                            Adequate Protection, (V) Modifying the Automatic
                                            Stay, (VI) Scheduling a Final Hearing, and (VII)
                                            Granting Related Relief [Docket No. 170]

                                            Notice of Filing of Third Interim Order (I)
                                            Authorizing the Debtors to Obtain Postpetition
                                            Financing, (II) Authorizing the Debtors to Use
                                            Cash Collateral, (III) Granting Liens and
                                            Providing Superpriority Administrative Expense
                                            Status, (IV) Granting Adequate Protection, (V)
                                            Modifying the Automatic Stay, (VI) Scheduling a
                                            Final Hearing, and (VII) Granting Related Relief
                                            [Docket No. 229]

               Status:                      This matter is going forward on a further
                                            interim basis.

III.   CONTESTED MATTER

       1.      Debtors’ Application for Entry of an Order (I) Authorizing the Employment
               and Retention of Centerview Partners LLC as Investment Banker and
               Financial Advisor to the Debtors Effective Nunc Pro Tunc to the Petition Date,
               (II) Approving the Terms of the Centerview Engagement Letter, (II) Waiving
               Certain Time-Keeping Requirements, and (IV) Granting Related Relief
               [Docket No. 135]

               Objection Deadline:          January 10, 2019 at 4:00 p.m. (Prevailing Eastern
                                            Time). The Unsecured Creditors Committee’s
                                            objection deadline was extended, with consent of


                                              11
18-14010-jlg    Doc 233     Filed 01/16/19 Entered 01/16/19 12:34:05       Main Document
                                          Pg 12 of 13


                                         the Court, to January 14, 2019 at 2:00 p.m.
                                         (Prevailing Eastern Time).

               Responses Filed:          Objection of the United States Trustee to Debtors’
                                         Application for Order (I) Authorizing the
                                         Employment and Retention of Centerview Partners
                                         LLC as Investment Banker and Financial Advisor to
                                         the Debtors Effective Nunc Pro Tunc to the Petition
                                         Date, (II) Approving the Terms of the Centerview
                                         Engagement Letter, (III) Waiving Certain Time-
                                         Keeping Requirements, and (IV) Granting Related
                                         Relief [Docket No. 194]

               Related Documents:        None

               Reply Deadline:           Pursuant to the Case Management Order, the
                                         Debtors’ Reply to Objections is due on January 16,
                                         2019 at 12:00 p.m. (Prevailing Eastern Time).

               Replies:                  Reply in Support of Debtors’ Application for
                                         Entry of an Order (I) Authorizing the
                                         Employment and Retention of Centerview
                                         Partners LLC as Investment Banker and
                                         Financial Advisor to the Debtors Effective Nunc
                                         Pro Tunc to the Petition Date, (II) Approving the
                                         Terms of the Centerview Engagement Letter,
                                         (III) Waiving Certain Time-Keeping
                                         Requirements, and (IV) Granting Related Relief
                                         [Docket No. 231]

               Status:                   This matter is going forward.




                                            12
18-14010-jlg   Doc 233   Filed 01/16/19 Entered 01/16/19 12:34:05        Main Document
                                       Pg 13 of 13



Dated: New York, New York      
       January 16, 2019        
                               
                                  SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
                               
                                  /s/ Lisa Laukitis
                                  Lisa Laukitis
                                  Christine A. Okike
                                  Four Times Square
                                  New York, New York 10036-6522
                                  Telephone: (212) 735-3000
                                   Fax: (212) 735-2000

                                   – and –

                                  Ron E. Meisler (admitted pro hac vice)
                                  Christopher M. Dressel (admitted pro hac vice)
                                  Jennifer Madden (admitted pro hac vice)
                                  155 North Wacker Drive
                                  Chicago, Illinois 60606-1720
                                  Telephone: (312) 407-0700
                                   Fax: (312) 407-0411

                                   – and –

                                   TOGUT, SEGAL & SEGAL LLP
                                   Albert Togut
                                   Neil M. Berger
                                   Kyle J. Ortiz
                                   One Penn Plaza
                                   Suite 3335
                                   New York, NY 10119
                                   Telephone: (212) 594-5000
                                   Fax: (212) 967-4258

                                   Proposed Counsel to Debtors
                                   and Debtors-in-Possession




                                             13
